Case: 15-30657      Document: 00513461534         Page: 1    Date Filed: 04/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-30657                                   FILED
                                  Summary Calendar                             April 12, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DEKERION DRASHARD LEWIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CR-322


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Dekerion Drashard Lewis appeals the 24-month above-guidelines
sentence imposed upon the mandatory revocation of his supervised release in
relation to his conviction for possession of cocaine with intent to distribute.
Lewis contends that the district court failed to adequately explain its
sentencing decision. See United States v. Davis, 602 F.3d 643, 646 (5th Cir.
2010); 18 U.S.C. § 3583(c). Because Lewis did not object to the sentence at the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30657      Document: 00513461534      Page: 2   Date Filed: 04/12/2016


                                   No. 15-30657

time it was imposed, we review the district court’s sentencing determination
for plain error. See United States v. Jones, 484 F.3d 783, 792 (5th Cir. 2007).
      “A district court may impose any sentence upon revocation of supervised
release that falls within the statutory maximum term allowed for the
revocation sentence, but must consider the factors enumerated in 18 U.S.C.
§ 3553(a) and the policy statements before doing so.” Davis, 602 F.3d at 646.
If the court imposes a revocation sentence outside the advisory guidelines
range, it must provide “some explanation” for its decision. United States v.
Whitelaw, 580 F.3d 256, 261-62 (5th Cir. 2009) A court’s explanation for its
sentencing decision is sufficient so long as it “satisf[ies] the appellate court that
[it] has considered the parties’ arguments and has a reasoned basis for
exercising [its] own legal decisionmaking authority.” Rita v. United States, 551
U.S. 338, 356 (2007).
      At his revocation hearing, Lewis admitted that he had violated the
conditions of his supervised release by failing multiple drug tests, attempting
to cheat drug tests, associating with an active drug dealer, and deceiving his
probation officer. The district court admonished Lewis that its revocation and
sentencing decisions were based on his continued inability to stay away from
drugs. In choosing a sentence, the district court expressly noted that it had
“considered the Guidelines” and reviewed the record. Contained within the
record were documents listing the applicable guidelines range, as well as the
probation officer’s note that an above-guidelines sentence might be warranted
based on Lewis’s continued noncompliance with the conditions of his release.
Based on the record before it, the district court evidently agreed that the
circumstances of this case called for an above-guidelines sentence, and Lewis
did not offer any argument to the contrary.




                                         2
    Case: 15-30657     Document: 00513461534    Page: 3   Date Filed: 04/12/2016


                                 No. 15-30657

      While the district court “might have said more,” Rita, 551 U.S. at 359,
its explanation nonetheless “ma[de] clear both the reasons for the sentence and
their adequacy as a matter of law.” United States v. Bonilla, 524 F.3d 647, 659
(5th Cir. 2008).     Accordingly, Lewis fails to show that the district court
committed clear or obvious error in explaining its reasons for imposing an
above-guidelines revocation sentence. See Puckett v. United States, 556 U.S.
129, 135 (2009). Even assuming there was error, however, Lewis does not meet
his burden of showing that, “but for the error, he would have received a lesser
sentence.”   United States v. Hebron, 684 F.3d 554, 559 (5th Cir. 2012).
Moreover, the district court’s error does not impair Lewis’s ability to seek
meaningful appellate review because “the record reveals the reasons for [the
defendant’s] sentence, even if not explicitly stated by the district court.”
Whitelaw, 580 F.3d at 263.
      Accordingly, we AFFIRM the judgment of the district court.




                                       3